DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 12/17/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 8/25/21 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 12/17/21 has been entered.  Claims 1-19 are pending.  Claims 13-19 remain withdrawn from present consideration.  Pending amended claims 1-12 are rejected for the reasons set forth below. 

Claim Objections
3.  The claims are objected to because of the following informalities, and the following is suggested to overcome the informalities to improve claim clarity: 
Claim 1 
A computer-implemented method for improving conventional account tokenization infrastructure by establishing, integrating, and managing, through an intermediary server operating independently of a financial institution associated with a financial account and of a digital tokenization service provider associated with the 
… . 
Since claim 7 has substantially the same issue, it is suggested to make the same amendment to claim 7. 
Appropriate correction or clarification of these claims is requested. 

Claim Rejections - 35 USC §112
4. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

5.  Claims 1-12 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 1, the term “affecting a transaction” in the limitation, “receiving, at the intermediary server and from the network-accessible device associated with the recipient, a request to utilize the digital token through the controlled interface for affecting a transaction, wherein …,” is an undefined relative term which is indefinite in meaning, thereby rendering the claim scope unclear and indefinite.  The term “affect the transaction” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of definition for the term such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, how would one determine whether and how a requested digital token would affect a transaction?  Would the request to utilize a digital token be a request to 
	Additionally, the recited term “employing the digital token” in the limitation, “responsive to determining that the transaction details are within the constraints: using the digital token to perform the transaction, wherein employing the digital token comprises: …,” is an undefined relative term which is indefinite in meaning, thereby rendering the claim scope unclear and indefinite.  The term “employing the digital token” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree of definition for the term such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, the limitation recites “using the digital token” and then immediately thereafter recites that “wherein employing the digital token” includes and requires various process steps.  So, is employing the token equivalent to using the token, or does employing the token require something else altogether since it does not repeat the “using” verb previously recited in the limitation, but rather, changes the verb to “employing?”  It is unclear, since the verb employing appears to have no antecedent basis in the claim. 
	Furthermore, the recited term “the receiver” in the consecutive limitations, “selecting, by the receiver via the controlled interface, the shared account, and receiving, from the receiver via the controlled interface, a request from the recipient to perform the transaction using the shared account,” appears to have no clear antecedent receives a request to utilize the digital token” and is therefore the receiver being referred to, or does the term refer to the previously recited “recipient of shared access privileges” which is therefore the receiver being referred to?  It is unclear, and thus the claim scope is indefinite. 
	Since claim 7 is directed to the substantially same subject matter, claim 7 is rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2-6 and 8-12 include the respective limitations of claims 1 or 7, these claims are rejected for the grounds and rationale used to reject claims 1 and 7. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
6. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

7.  Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, recite the abstract idea of: 
selecting, …, an account for which sharing privileges are to be offered; 
defining, …, constraints upon the sharing privileges to the account, the constraints comprising at least one of the following: 
an identification of at least one recipient to receive the sharing privileges, 
a time for enabling and disabling the sharing privileges, 
an amount of asset value within the account to be conveyed with the sharing privileges, 
a quantity of transactions to be permitted with the account, 
at least one vendor approved for transaction with the account, and 
at least one type of transaction available for the sharing privileges; 

the institution associated with the account, 
a digital tokenization service provider associated with the institution associated with the account, and 
a digital wallet associated with the account; 
receiving, …, the digital token for the account; 
providing access to the digital token … , … (and) providing at least one of the following: 
an encryption of the digital token as a virtual identifier, and  
… interacting with at least one of the following: 
a physical POS terminal, 
an e-commerce terminal, and 
an ATM; 
receiving, …, a request to utilize the digital token … for affecting a transaction, wherein receiving the request comprises receiving transaction details associated with the request; 
verifying, …, whether the transaction details are within the constraints established for the account; and 
responsive to determining that the transaction details are within the constraints: 
	using the digital token to affect the transaction, wherein employing the digital token comprises: 

receiving, … , a request from the recipient to perform the transaction using the shared account, 
… make the virtual identifier comprising the encrypted digital token available to a third party for use in completing the transaction, and 
causing a transfer of asset value from the shared account to facilitate the transaction in response to the utilization of the digital token. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial activities (e.g., allowing access to, or sharing of, a financial  account to enable a selected person to be able to use/share the account as a payment source, in tokenized/encrypted form, in accordance with various predetermined constraints/rules/sharing privileges placed by the account holder on the shared account and/or on transactions using the shared account). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 

Claims 2-5 and 8-11 simply further refine the abstract idea by adding various request and/or acceptance messaging for selecting or requesting the shared account, including a type of communication protocol or type of code to use for the messaging, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Claims 6 and 12 simply further refine the abstract idea by adding limitations describing where the additional element of the intermediary server is located, and do not provide a technological improvement to the additional element nor do they add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: one or more “controlled interface”, a “second network-accessible device,” a “POS terminal”, an “intermediary server”, a ”digital tokenization service provider” associated with a “financial institution,” a “computer-readable media” to store executable 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Examiner’s Note:  Regarding claims 1-12, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims are supported by the specification to a sufficient and definite degree and are not indefinite in scope such that the full extent and clear scope of the claimed subject matter and functionality is sufficiently understood to be properly searched (i.e., when the respective 35 USC §112(b) rejections are overcome). (See e.g., MPEP §2173.06 II) 

Response to Arguments
9.  Applicant’s arguments filed 12/17/21 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 10-17) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements. The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims. Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection, and to the responses to applicant’s arguments below. 
Further, applicant’s arguments that the claim provides and is presumably directed to a technological improvement, rather than the abstract idea recited by the claim, are not persuasive.  Applicant’s specification describes the thrust of the invention 
Additionally, while preemption is a factor that may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate, nor is it determinative of, patent eligibility.  Where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B above in the 101 rejection), preemption concerns are obviated and made moot. (See e.g., Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016)) 
Yet further, the additional elements identified in the 101 rejection and recited in the claims are not being technologically improved, but rather, are being used exclusively to carry out the recited abstract idea to which the claims are directed, for the reasons set forth above in the 101 rejection. Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 
Applicant’s arguments regarding the prior art rejections are moot in view of the pending rejection of the claims under 35 USC §112(b), necessitated by applicant’s claim 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696